Citation Nr: 1619240	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-09 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Thomas P. Connelly, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The appellant had active service from March 1968 to January 1975.  His service was characterized as under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 1996, the Veteran testified before a RO Hearing Officer in Newark, New Jersey.  A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

1.  In an unappealed April 1996 decision, the RO determined that the appellant's character of discharge was a bar to VA benefits.

2.  Evidence received since the April 1996 decision, that was not previously of record and is not cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The April 1996 Administrative Decision denying the appellant entitlement to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1103 (2015).
 
2.  New and material evidence has not been received, and the claim of whether the character of the appellant's character of discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Where the issue involves the character of a veteran's discharge, VCAA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  While the appellant was not initially afforded proper VCAA notice prior to the decision on appeal, he was concurrently provided adequate notice by letter dated in March 2013.  The notice letter made clear that VA was adjudicating the reopening of whether the character of the appellant's service qualified him to receive VA disability benefits.  The appellant was informed of the reason for the previous denial of his claim, and was provided the definition of new and material evidence.  Furthermore, the RO issued the appellant a statement of the case (SOC) in October 2013 that included all applicable regulations, including those detailing new and material evidence.  Thus, the Board finds that the March 2013 letter notified the appellant of the criteria applicable to his claim and that any notice defect was cured.

There is no indication of additional outstanding evidence relevant to the question before the Board.  The Board therefore concludes that VA has met its duty to assist the appellant in this case.


      II. Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities;  (2) by reason of the sentence of a general court-martial;  (3) resignation by an officer for the good of the service; (4) as a deserter;  (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and  (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of an undesirable discharge to escape trial by general courts-martial;  (2) mutiny or spying;  (3) an offense involving moral turpitude (including, generally, conviction of a felony);  (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions",  if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. §  3.1(m)(1).  The Court has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. §  5303(b); 38 C.F.R. § 3.12(b).  Thus, insanity is a defense to all statutory and regulatory bars. 

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

In this case, the appellant is seeking service connection for diabetes mellitus as a result of Agent Orange exposure, but the claim was denied due to the appellant's character of discharge.

The appellant previously applied for entitlement to a certificate of eligibility for VA home loan guaranty benefits in November 1995.  In an April 1996 Administrative Decision, the RO determined that the appellant's characterization of service was a bar to VA benefits and he did not provide "impelling circumstances for his approximately five consecutive years of AWOL."  Therefore, his claim was denied.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

At the time of the April 1996 Administrative Decision, the evidence of record included a copy of a December 1976 Certificate of Completion, indicating that the Veteran satisfactorily completed the assigned period of alternate service in the Reconciliation Service Program and was entitled to consideration for a clemency discharge.  Other evidence included was the Veteran's DD-Form 214, which indicated that he received a discharge under conditions other than honorable for the period of March 12, 1968 to January 31, 1975, following a period of AWOL status beginning in approximately October 1969.  Additionally of record was the Veteran's DD-Form 215, which indicated that he received satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313 in January 1977, as correction to his DD-Form 214.  The Veteran also presented hearing testimony in March 1996 before the RO in Newark, New Jersey for which the hearing transcript was of record.  

Subsequent to the April 1996 Administrative Decision, the appellant filed a new claim in October 2012.  He asserted that his administrative upgrade under the authority of Presidential Proclamation No. 4313 should allow him to now be entitled to VA benefits.  He submitted copies of his upgraded DD-Form 214 and DD-Form 215.  These records were of record and considered by VA at the time of the prior final denial in April 1996.  Therefore, these records are not new and material evidence.  Additionally, the Veteran submitted an internet article on the Presidential Proclamation No. 4313.  He also submitted an Application for Review of Discharge or Dismissal from Armed Forces of the United States (DD-Form 293) received in September 2013.  However, there is no further documentation from the Army Review Boards Agency, and no indication that his military records were ever altered.  The Board finds that this evidence, while new, is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  

The Board reiterates that an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section: (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's (DOD's) Special Discharge Review Program (SDRP) effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  See 38 C.F.R. § 3.12(h).  In the present case, the appellant's January 1977 discharge upgrade was under the DOD's SDRP by authority of the Presidential Proclamation No. 4313 and not affirmed upon individual review by the Discharge Review Board of the U.S. Army. Thus, the appellant's claim has previously been denied on this basis.  As VA has not received new and material evidence addressing this basis, the claim may not be reopened. 

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence to reopen whether the character of the appellant's service constitutes a bar to VA benefits has not been received.  Accordingly, the April 1996 Administrative Decision remains final, and the appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


